Exhibit 10.1

 

Execution Copy

 

CROSS GUARANTEE AGREEMENT

 

This CROSS GUARANTEE AGREEMENT is dated as of November 26, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), by each of the signatories listed on the signature pages hereto
and each of the other entities that becomes a party hereto pursuant to
Section 19 (the “Guarantors” and individually, a “Guarantor”), for the benefit
of the Guaranteed Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Kinder Morgan, Inc., a Delaware corporation (“KMI”), and certain of its
direct and indirect Subsidiaries have outstanding senior, unsecured Indebtedness
and may from time to time issue additional senior, unsecured Indebtedness;

 

WHEREAS, each Guarantor, other than KMI, is a direct or indirect Subsidiary of
KMI;

 

WHEREAS, each Guarantor desires to provide the guarantee set forth herein with
respect to the Indebtedness of such Guarantors that constitutes the Guaranteed
Obligations; and

 

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the guarantees hereby;

 

NOW, THEREFORE, in consideration of the premises, the Guarantors hereby agree
with each other for the benefit of the Guaranteed Parties as follows:

 

1.             Defined Terms.

 

(a)           As used in this Agreement, the following terms have the meanings
specified below:

 

“Agreement” has the meaning provided in the preamble hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including (i) all
common stock and preferred stock, any limited or general partnership interest
and any limited liability company member interest, (ii) beneficial interests in
trusts, and (iii) any other interest or participation that confers upon a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.

 

“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code of 1986, as amended.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

--------------------------------------------------------------------------------


 

“Consolidated Assets” means, at the date of any determination thereof, the total
assets of KMI and its Subsidiaries as set forth on a consolidated balance sheet
of KMI and its Subsidiaries for their most recently completed fiscal quarter,
prepared in accordance with GAAP.

 

“Consolidated Tangible Assets” means, at the date of any determination thereof,
Consolidated Assets after deducting therefrom the value, net of any applicable
reserves and accumulated amortization, of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth, or on a pro forma
basis would be set forth, on a consolidated balance sheet of KMI and its
Subsidiaries for their most recently completed fiscal quarter, prepared in
accordance with GAAP.

 

“Domestic Subsidiary” means any Subsidiary of KMI organized under the laws of
any jurisdiction within the United States.

 

“Excluded Subsidiary” means (i) any Subsidiary that is not a Wholly-owned
Domestic Operating Subsidiary, (ii) any Domestic Subsidiary that is a Subsidiary
of a CFC or any Domestic Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) substantially all of whose assets (held directly or
through Subsidiaries) consist of Capital Stock of one or more CFCs or
Indebtedness of such CFCs, (iii) any Immaterial Subsidiary, (iv) any Subsidiary
listed on Schedule III, (v) each of Calnev Pipe Line LLC, SFPP, L.P., Kinder
Morgan G.P., Inc. and EPEC Realty, Inc. and each of its Subsidiaries, (vi) any
other Subsidiary that is not a Guarantor under the Revolving Credit Agreement
Guarantee, (vii) any not-for-profit Subsidiary, (viii) any Subsidiary that is
prohibited by a Requirement of Law from guaranteeing the Guaranteed Obligations,
and (ix) any Subsidiary acquired by KMI or its Subsidiaries after the date of
this Agreement to the extent, and so long as, the financing documentation
governing any existing Indebtedness of such Subsidiary that survives such
acquisition prohibits such Subsidiary from guaranteeing the Guaranteed
Obligations; provided, that notwithstanding the foregoing, any Subsidiary that
is party to the Revolving Credit Agreement Guarantee or that Guarantees any
senior notes or senior debt securities issued by KMI (other than pursuant to
this Agreement) shall not constitute an Excluded Subsidiary for so long as such
Guarantee is in effect.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee is or becomes illegal.

 

“GAAP” means generally accepted accounting principles in the United States of
America from time to time, including as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financial Accounting Standards Board.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).

 

2

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee Termination Date” has the meaning set forth in Section 2(d).

 

“Guaranteed Obligations” means the Indebtedness set forth on Schedule I hereto,
as such schedule may be amended from time to time in accordance with the terms
of this Agreement; provided that the term “Guaranteed Obligations” shall exclude
any Excluded Swap Obligations.

 

“Guaranteed Parties” means, collectively, (i) in the case of Guaranteed
Obligations that are governed by trust indentures, the holders (as that term is
defined in the applicable trust indenture) of such Guaranteed Obligations,
(ii) in the case of Guaranteed Obligations that are governed by loan agreements,
credit agreements, or similar agreements, the lenders providing such loans or
credit, and (iii) in the case of Guaranteed Obligations with respect to Hedging
Agreements, the counterparties under such agreements.

 

“Guarantor” has the meaning provided in the preamble hereto.  Schedule II
hereto, as such schedule may be amended from time to time in accordance with the
terms of this Agreement, sets forth the name of each Guarantor.

 

“Hedging Agreement” means a financial instrument, agreement or security which
hedges or is used to hedge or manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices (but
excluding any purchase, swap, derivative contract or similar agreement relating
to power, electricity or any related commodity product).

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“Indebtedness” means, collectively, (i) any senior, unsecured obligation created
or assumed by any Person for borrowed money, including all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments (other than
surety, performance and guaranty bonds), and (ii) all payment obligations of any
Person with respect to obligations under Hedging Agreements.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 by Moody’s
and BBB- by S&P; provided, however, that if (i) either of Moody’s or S&P changes
its rating system, such ratings shall be the equivalent ratings after such
changes or (ii) Moody’s or S&P shall not make a rating of a Guaranteed
Obligation publicly available, the references above to Moody’s or S&P or both of
them, as the case may be, shall be to a nationally recognized U.S. rating agency
or agencies, as the case may be, selected by KMI and the references to the
ratings categories above shall be to the corresponding rating categories of such
rating agency or rating agencies, as the case may be.

 

“Issuer” means the issuer, borrower, or other applicable primary obligor of a
Guaranteed Obligation.

 

3

--------------------------------------------------------------------------------


 

“KMI” has the meaning provided in the recitals hereto.

 

“Lien” means, with respect to any asset (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (ii) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Material Subsidiary” means, as at any date of determination, any Subsidiary of
KMI whose total tangible assets (for purposes of the below, when combined with
the tangible assets of such Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) as at such date of determination are greater than or
equal to 5% of Consolidated Tangible Assets as of the last day of the fiscal
quarter most recently ended for which financial statements of KMI have been
filed with the SEC.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Operating Subsidiary” means any operating company that is a Subsidiary of KMI.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rating Agencies” means Moody’s and S&P; provided that, if at the relevant time
neither Moody’s nor S&P shall be rating the relevant Guaranteed Obligation, then
“Rating Agencies” shall mean another nationally recognized rating service that
rates such Guaranteed Obligation.

 

“Rating Date” means the date immediately prior to the earlier of (i) the
occurrence of a Release Event and (ii) public notice of the intention to effect
a Release Event.

 

“Rating Decline” means, with respect to a Guaranteed Obligation, the occurrence
of the following on, or within 90 days after, the date of the occurrence of a
Release Event or of public notice of the intention to effect a Release Event
(which period may be extended so long as the rating of such Guaranteed
Obligation is under publicly announced consideration for possible downgrade by
either of the Rating Agencies): (i) in the event such Guaranteed Obligation is
assigned an Investment Grade Rating by both Rating Agencies on the Rating Date,
the rating of such Guaranteed Obligation by one or both of the Rating Agencies
shall be below an Investment Grade Rating; or (ii) in the event such Guaranteed
Obligation is rated below an Investment Grade Rating by either of the Rating
Agencies on the Rating Date, any such below-Investment Grade Rating of such
Guaranteed Obligation shall be decreased by one or more gradations (including
gradations within rating categories as well as between rating categories).

 

“Release Event” has the meaning set forth in Section 6(b).

 

“Requirement of Law” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other

 

4

--------------------------------------------------------------------------------


 

directive or requirement (whether or not having the force of law), including
environmental laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Revolving Credit Agreement” means the Revolving Credit Agreement, dated as of
September 19, 2014, among KMI, the lenders party thereto and Barclays Bank PLC,
as administrative agent, as such credit agreement may be amended, modified,
supplemented or restated from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid or extended from time to time (whether
with the original agents and lenders or other agents or lenders or trustee or
otherwise, and whether provided under the original credit agreement or other
credit agreements or note indentures or otherwise), including, without
limitation, increasing the amount of available borrowings or other Indebtedness
thereunder.

 

“Revolving Credit Agreement Guarantee” means the Guarantee Agreement, dated as
of November 26, 2014, made by the Subsidiaries of KMI party thereto in favor of
Barclays Bank PLC, as administrative agent, for the benefit of the lenders and
the issuing banks under the Revolving Credit Agreement, as such guarantee
agreement may be amended, modified, supplemented or restated from time to time,
and as it may be replaced or renewed from time to time in connection with any
amendment, modification, supplement, restatement, refunding, refinancing,
restructuring, replacement, renewal, repayment, or extension of any Revolving
Credit Agreement from time to time.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partner interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless the context otherwise
clearly requires, references in this Agreement to a “Subsidiary” or the
“Subsidiaries” refer to a Subsidiary or the Subsidiaries of KMI. Notwithstanding
the foregoing, Plantation Pipe Line Company, a Delaware and Virginia
corporation, shall not be a Subsidiary of KMI until such time as its assets and
liabilities, profit or loss and cash flow are required under GAAP to be
consolidated with those of KMI.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Wholly-owned Domestic Operating Subsidiary” means any Wholly-owned Subsidiary
that constitutes (i) a Domestic Subsidiary and (ii) an Operating Subsidiary.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all issued and outstanding
Capital Stock (excluding in the case of a corporation, directors’ qualifying
shares) is directly or indirectly owned by KMI.

 

5

--------------------------------------------------------------------------------


 

(b)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
Sections of this Agreement unless otherwise specified.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

2.             Guarantee.

 

(a)           Subject to the provisions of Section 2(b), each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees, as
primary obligor and not merely as surety, for the benefit of the Guaranteed
Parties, the prompt and complete payment when due (whether at the stated
maturity, by acceleration or otherwise) of the Guaranteed Obligations; provided
that each Guarantor shall be released from its respective guarantee obligations
under this Agreement as provided in Section 6(b).  Upon the failure of an Issuer
to punctually pay any Guaranteed Obligation, each Guarantor shall, upon written
demand by the applicable Guaranteed Party to such Guarantor, pay or cause to be
paid such amounts.

 

(b)           Anything herein to the contrary notwithstanding, the maximum
liability of each Guarantor hereunder shall in no event exceed the amount that
can be guaranteed by such Guarantor under the Bankruptcy Code or any applicable
laws relating to fraudulent conveyances, fraudulent transfers or the insolvency
of debtors after giving full effect to the liability under this Agreement and
its related contribution rights set forth in this Section 2, but before taking
into account any liabilities under any other Guarantees.

 

(c)           Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder (as a result of the limitations set forth in Section 2(b) or elsewhere
in this Agreement) without impairing this Agreement or affecting the rights and
remedies of any Guaranteed Party hereunder.

 

(d)           No payment or payments made by any Issuer, any of the Guarantors,
any other guarantor or any other Person or received or collected by any
Guaranteed Party from any Issuer, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of any Guaranteed Obligation shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder, which
shall, notwithstanding any such payment or payments, other than payments made by
such Guarantor in respect of such Guaranteed Obligation or payments received or
collected from such Guarantor in respect of such Guaranteed Obligation, remain
liable for the Guaranteed Obligations up to the maximum liability of such
Guarantor hereunder until all Guaranteed Obligations (other than any contingent
indemnity obligations not then due and any letters of credit that remain
outstanding which have been fully cash collateralized or otherwise back-stopped
to the reasonable satisfaction of the applicable issuing bank) shall have been
discharged by payment in full or shall have been deemed paid and discharged by
defeasance pursuant to the terms of the instruments governing such Guaranteed
Obligations (the “Guarantee Termination Date”).

 

(e)           If and to the extent required in order for the obligations of any
Guarantor hereunder to be enforceable under applicable federal, state and other
laws relating to the insolvency of debtors, the maximum liability of such
Guarantor hereunder shall be limited to the greatest amount which can lawfully
be guaranteed by such Guarantor under such laws, after giving effect to any
rights of

 

6

--------------------------------------------------------------------------------


 

contribution, reimbursement and subrogation arising hereunder. Each Guarantor
acknowledges and agrees that, to the extent not prohibited by applicable law,
(i) such Guarantor (as opposed to its creditors, representatives of creditors or
bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
under such laws to reduce, or request any judicial relief that has the effect of
reducing, the amount of its liability under this Agreement, (ii) such Guarantor
(as opposed to its creditors, representatives of creditors or bankruptcy
trustee, including such Guarantor in its capacity as debtor in possession
exercising any powers of a bankruptcy trustee) has no personal right to enforce
the limitation set forth in this Section 2(e) or to reduce, or request judicial
relief reducing, the amount of its liability under this Agreement, and (iii) the
limitation set forth in this Section 2(e) may be enforced only to the extent
required under such laws in order for the obligations of such Guarantor under
this Agreement to be enforceable under such laws and only by or for the benefit
of a creditor, representative of creditors or bankruptcy trustee of such
Guarantor or other Person entitled, under such laws, to enforce the provisions
hereof.

 

3.             Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment as set forth in this Section 3.  To the
extent that any Guarantor shall be required hereunder to pay any portion of any
Guaranteed Obligation guaranteed hereunder exceeding the greater of (a) the
amount of the value actually received by such Guarantor and its Subsidiaries
from such Guaranteed Obligation and (b) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of such
Guaranteed Obligation guaranteed hereunder (excluding the amount thereof repaid
by the Issuer of such Guaranteed Obligation) in the same proportion as such
Guarantor’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date;
provided that any Guarantor’s right of reimbursement shall be subject to the
terms and conditions of Section 5 hereof.  For purposes of determining the net
worth of any Guarantor in connection with the foregoing, all Guarantees of such
Guarantor other than pursuant to this Agreement will be deemed to be enforceable
and payable after its obligations pursuant to this Agreement.  The provisions of
this Section 3 shall in no respect limit the obligations and liabilities of any
Guarantor to the Guaranteed Parties, and each Guarantor shall remain liable to
the Guaranteed Parties for the full amount guaranteed by such Guarantor
hereunder.

 

4.             No Right of Set-off.  No Guaranteed Party shall have, as a result
of this Agreement, any right of set-off against any amount owing by such
Guaranteed Party to or for the credit or the account of a Guarantor.

 

5.             No Subrogation.  Notwithstanding any payment or payments made by
any of the Guarantors hereunder, no Guarantor shall be entitled to be subrogated
to any of the rights (or if subrogated by operation of law, such Guarantor
hereby waives such rights to the extent permitted by applicable law) of any
Guaranteed Party against any Issuer or any other Guarantor or any collateral
security or guarantee or right of offset held by any Guaranteed Party for the
payment of any Guaranteed Obligation, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from any Issuer or any other
Guarantor in respect of payments made by such Guarantor hereunder, until the
Guarantee Termination Date.  If any amount shall be paid to any Guarantor on
account of such subrogation, contribution or reimbursement rights at any time
prior to the Guarantee Termination Date, such amount shall be held by such
Guarantor in trust for the applicable Guaranteed Parties, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the applicable Guaranteed Parties in the exact form received by
such Guarantor (duly indorsed by such

 

7

--------------------------------------------------------------------------------


 

Guarantor to the applicable Guaranteed Parties if required), to be applied
against the applicable Guaranteed Obligation, whether due or to become due.

 

6.             Amendments, etc. with Respect to the Guaranteed Obligations;
Waiver of Rights; Release.

 

(a)           Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, (i) any demand for payment of any
Guaranteed Obligation made by any Guaranteed Party may be rescinded by such
party and any Guaranteed Obligation continued, (ii) a Guaranteed Obligation, or
the liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, allowed to lapse, surrendered or released by
any Guaranteed Party, (iii) the instruments governing any Guaranteed Obligation
may be amended, modified, supplemented or terminated, in whole or in part, and
(iv) any collateral security, guarantee or right of offset at any time held by
any Guaranteed Party for the payment of any Guaranteed Obligation may be sold,
exchanged, waived, allowed to lapse, surrendered or released.  No Guaranteed
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Guaranteed Obligations or for this
Agreement or any property subject thereto.  When making any demand hereunder
against any Guarantor, a Guaranteed Party may, but shall be under no obligation
to, make a similar demand on the Issuer of the applicable Guaranteed Obligation
or any other Guarantor or any other person, and any failure by a Guaranteed
Party to make any such demand or to collect any payments from such Issuer or any
other Guarantor or any other person or any release of such Issuer or any other
Guarantor or any other person shall not relieve any Guarantor in respect of
which a demand or collection is not made or any Guarantor not so released of its
several obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of any
Guaranteed Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

(b)           A Guarantor shall be automatically released from its guarantee
hereunder upon release of such Guarantor from the Revolving Credit Agreement
Guarantee, including upon consummation of any transaction resulting in such
Guarantor ceasing to constitute a Subsidiary or upon any Guarantor becoming an
Excluded Subsidiary (such transaction or event, a “Release Event”).

 

(c)           Upon the occurrence of a Release Event, each Guaranteed Obligation
for which such released Guarantor was the Issuer shall be automatically released
from the provisions of this Agreement and shall cease to constitute a Guaranteed
Obligation hereunder; provided that in the case of any Guaranteed Obligation
that has been assigned an Investment Grade Rating by the Rating Agencies, such
Guaranteed Obligation shall be so released, effective as of the 91st day after
the occurrence of the Release Event, if and only if a Rating Decline with
respect to such Guaranteed Obligation does not occur.

 

7.             Guarantee Absolute and Unconditional.

 

(a)           Each Guarantor waives any and all notice of the creation,
contraction, incurrence, renewal, extension, amendment, waiver or accrual of any
of the Guaranteed Obligations, and notice of or proof of reliance by any
Guaranteed Party upon this Agreement or acceptance of this Agreement.  To the
fullest extent permitted by applicable law, each Guarantor waives diligence,
promptness, presentment, protest and notice of protest, demand for payment or
performance, notice of default or nonpayment, notice of acceptance and any other
notice in respect of the Guaranteed Obligations or any part of them, and any
defense arising by reason of any disability or other defense of any Issuer or
any of the Guarantors with respect to the Guaranteed Obligations.  Each
Guarantor understands and agrees that this Agreement

 

8

--------------------------------------------------------------------------------


 

shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (i) the validity, regularity or enforceability of any
of the Guaranteed Obligations, the indenture, loan agreement, note or other
instrument evidencing or governing any of the Guaranteed Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Guaranteed Party, (ii) any
defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by any Issuer
against any Guaranteed Party or (iii) any other circumstance whatsoever (with or
without notice to or knowledge of any Issuer or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Issuer for any of the Guaranteed Obligations, or of such
Guarantor under this Agreement, in bankruptcy or in any other instance.  When
pursuing its rights and remedies hereunder against any Guarantor, any Guaranteed
Party may, but shall be under no obligation to, pursue such rights and remedies
as it may have against the Issuer or any other Person or against any collateral
security or guarantee for the Guaranteed Obligations or any right of offset with
respect thereto, and any failure by any Guaranteed Party to pursue such other
rights or remedies or to collect any payments from the Issuer or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Issuer or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the other Guaranteed Parties against such Guarantor.

 

(b)           This Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Guarantor
and the successors and assigns thereof and shall inure to the benefit of the
Guaranteed Parties and their respective successors, indorsees, transferees and
assigns until the Guarantee Termination Date.

 

8.             Reinstatement.  This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned by any Guaranteed Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Issuer or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Issuer or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

9.             Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the applicable Guaranteed Parties without set-off or
counterclaim in dollars.

 

10.          Representations and Warranties.  Each Guarantor hereby represents
and warrants to each Guaranteed Party that the following representations and
warranties are true and correct in all material respects as of the date of this
Agreement or as of the date such Guarantor became a party to this Agreement, as
applicable:

 

(a)           such Guarantor (i) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the laws of the state of its incorporation, organization or
formation, (ii) has all requisite corporate, partnership, limited liability
company or other power and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and
(iii) is duly qualified to do business and is in good standing in every
jurisdiction in which the failure to be so qualified would have a material
adverse effect on its ability to perform its obligations under this Agreement;

 

9

--------------------------------------------------------------------------------


 

(b)           such Guarantor has all requisite corporate (or other
organizational) power and authority to execute and deliver and to perform its
obligations under this Agreement, and all such actions have been duly authorized
by all necessary proceedings on its behalf;

 

(c)           this Agreement has been duly and validly executed and delivered by
or on behalf of such Guarantor and constitutes the valid and legally binding
agreement of such Guarantor, enforceable against such Guarantor in accordance
with its terms, except (i) as may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer, fraudulent conveyance or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally, and by general principles of equity (including principles of good
faith, reasonableness, materiality and fair dealing) which may, among other
things, limit the right to obtain equitable remedies (regardless of whether
considered in a proceeding in equity or at law) and (ii) as to the
enforceability of provisions for indemnification for violation of applicable
securities laws, limitations thereon arising as a matter of law or public
policy;

 

(d)           no authorization, consent, approval, license or exemption of or
registration, declaration or filing with any Governmental Authority is necessary
for the valid execution and delivery of, or the performance by such Guarantor of
its obligations hereunder, except those that have been obtained and such matters
relating to performance as would ordinarily be done in the ordinary course of
business after the date of this Agreement or as of the date such Guarantor
became a party to this Agreement, as applicable; and

 

(e)           neither the execution and delivery of, nor the performance by such
Guarantor of its obligations under, this Agreement will (i) breach or violate
any applicable Requirement of Law, (ii) result in any breach or violation of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of its property or assets (other than Liens created
or contemplated by this Agreement) pursuant to the terms of, any indenture,
mortgage, deed of trust, agreement or other instrument to which it or any of its
Subsidiaries is party or by which any of its properties or assets, or those of
any of its Subsidiaries is bound or to which it is subject, except for breaches,
violations and defaults under clauses (i) and (ii) that neither individually nor
in the aggregate could reasonably be expected to result in a material adverse
effect on its ability to perform its obligations under this Agreement, or
(iii) violate any provision of the organizational documents of such Guarantor.

 

11.          Rights of Guaranteed Parties.  Each Guarantor acknowledges and
agrees that any changes in the identity of the Persons from time to time
comprising the Guaranteed Parties gives rise to an equivalent change in the
Guaranteed Parties, without any further act.  Upon such an occurrence, the
persons then comprising the Guaranteed Parties are vested with the rights,
remedies and discretions of the Guaranteed Parties under this Agreement.

 

12.          Notices.

 

(a)           All notices, requests, demands and other communications to any
Guarantor pursuant hereto shall be in writing and mailed, telecopied or
delivered to such Guarantor in care of KMI, 1001 Louisiana Street, Suite 1000,
Houston, Texas 77002, Attention: Treasurer, Telecopy: (713) 445-8302.

 

(b)           KMI will provide a copy of this Agreement, including the most
recently amended schedules and supplements hereto, to any Guaranteed Party upon
written request to the address set forth in Section 12(a); provided, however,
that KMI’s obligations under this Section 12(b) shall be deemed satisfied if KMI
has filed a copy of this Agreement, including the most recently amended
schedules and

 

10

--------------------------------------------------------------------------------


 

supplements hereto, with the SEC within three months preceding the date on which
KMI receives such written request.

 

13.          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with KMI.

 

14.          Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

15.          Integration.  This Agreement represents the agreement of each
Guarantor with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any Guaranteed Party relative to
the subject matter hereof not expressly set forth or referred to herein.

 

16.          Amendments; No Waiver; Cumulative Remedies.

 

(a)           None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Guarantors and KMI.

 

(b)           The Guarantors may amend or supplement this Agreement by a written
instrument executed by all Guarantors:

 

(i)            to cure any ambiguity, defect or inconsistency;

 

(ii)           to reflect a change in the Guarantors or the Guaranteed
Obligations made in accordance with this Agreement;

 

(iii)          to make any change that would provide any additional rights or
benefits to the Guaranteed Parties or that would not adversely affect the legal
rights hereunder of any Guaranteed Party in any material respect; or

 

(iv)          to conform this Agreement to any change made to the Revolving
Credit Agreement or to the Revolving Credit Agreement Guarantee.

 

Except as set forth in this clause (b) or otherwise provided herein, the
Guarantors may not amend, supplement or otherwise modify this Agreement prior to
the Guarantee Termination Date without the prior written consent of the holders
of the majority of the outstanding principal amount of the Guaranteed
Obligations (excluding obligations with respect to Hedging Agreements). 
Notwithstanding the foregoing, in the case of an amendment that would reasonably
be expected to adversely, materially and disproportionately affect Guaranteed
Parties with Guaranteed Obligations existing under Hedging Agreements relative
to the other Guaranteed Parties, the foregoing exclusion of obligations with
respect to Hedging Agreements shall not apply, and the outstanding principal
amount attributable to each such Guaranteed Party’s Guaranteed Obligations shall
be deemed to be equal to the termination payment that

 

11

--------------------------------------------------------------------------------


 

would be due to such Guaranteed Party as if the valuation date were an “Early
Termination Date” under and calculated in accordance with each applicable
Hedging Agreement.

 

(c)           No Guaranteed Party shall by any act, delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any breach of any of the terms and conditions hereof.  No failure
to exercise, nor any delay in exercising, on the part of any Guaranteed Party,
any right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by a Guaranteed Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that such Guaranteed Party would otherwise have on any future
occasion.

 

(d)           The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

17.          Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

18.          Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Guaranteed Parties and their respective successors and permitted assigns, except
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement except pursuant to a transaction permitted by
the Revolving Credit Agreement and in connection with a corresponding assignment
under the Revolving Credit Agreement Guarantee.

 

19.          Additional Guarantors.

 

(a)           KMI shall cause each Subsidiary (other than any Excluded
Subsidiary) formed or otherwise purchased or acquired after the date of this
Agreement (including each Subsidiary that ceases to constitute an Excluded
Subsidiary after the date of this Agreement) to execute a supplement to this
Agreement and become a Guarantor within 45 days of the occurrence of the
applicable event specified in this Section 19(a).

 

(b)           Each Subsidiary of KMI that becomes, at the request of KMI, or
that is required pursuant to Section 19(a) to become, a party to this Agreement
shall become a Guarantor, with the same force and effect as if originally named
as a Guarantor herein, for all purposes of this Agreement upon execution and
delivery by such Subsidiary of a written supplement substantially in the form of
Annex A hereto.  The execution and delivery of any instrument adding an
additional Guarantor as a party to this Agreement shall not require the consent
of any other Guarantor hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

 

20.          Additional Guaranteed Obligations.  Any Indebtedness issued by a
Guarantor or for which a Guarantor otherwise becomes obligated after the date of
this Agreement shall become a Guaranteed Obligation upon the execution by all
Guarantors of a notation of guarantee substantially in the form of Annex B
hereto, which shall be affixed to the instrument or instruments evidencing such
Indebtedness. Each such notation of guarantee shall be signed on behalf of each
Guarantor by a duly authorized officer prior to the authentication or issuance
of such Indebtedness.

 

12

--------------------------------------------------------------------------------


 

21.          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

22.          Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 22 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
22, or otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the Guarantee Termination Date. Each Qualified
ECP Guarantor intends that this Section 22 constitute, and this Section 22 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

[Signature pages follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.

 

 

 

KINDER MORGAN, INC.

 

 

 

 

 

 

 

 

By:

/s/ Anthony B. Ashley

 

 

 

Name: Anthony B. Ashley

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

 

AGNES B CRANE, LLC

 

 

AMERICAN PETROLEUM TANKERS II LLC

 

 

AMERICAN PETROLEUM TANKERS III LLC

 

 

AMERICAN PETROLEUM TANKERS IV LLC

 

 

AMERICAN PETROLEUM TANKERS LLC

 

 

AMERICAN PETROLEUM TANKERS PARENT LLC

 

 

AMERICAN PETROLEUM TANKERS V LLC

 

 

AMERICAN PETROLEUM TANKERS VI LLC

 

 

AMERICAN PETROLEUM TANKERS VII LLC

 

 

APT FLORIDA LLC

 

 

APT INTERMEDIATE HOLDCO LLC

 

 

APT NEW INTERMEDIATE HOLDCO LLC

 

 

APT PENNSYLVANIA LLC

 

 

APT SUNSHINE STATE LLC

 

 

AUDREY TUG LLC

 

 

BEAR CREEK STORAGE COMPANY, L.L.C.

 

 

BETTY LOU LLC

 

 

CAMINO REAL GATHERING COMPANY, L.L.C.

 

 

CANTERA GAS COMPANY LLC

 

 

CDE PIPELINE LLC

 

 

CENTRAL FLORIDA PIPELINE LLC

 

 

CHEYENNE PLAINS GAS PIPELINE COMPANY, L.L.C.

 

 

CIG GAS STORAGE COMPANY LLC

 

 

CIG PIPELINE SERVICES COMPANY, L.L.C.

 

 

CIMMARRON GATHERING LLC

 

 

COLORADO INTERSTATE GAS COMPANY, L.L.C.

 

 

COLORADO INTERSTATE ISSUING CORPORATION

 

 

COPANO DOUBLE EAGLE LLC

 

 

COPANO ENERGY FINANCE CORPORATION

 

 

COPANO ENERGY, L.L.C.

 

 

COPANO ENERGY SERVICES/UPPER GULF COAST LLC

 

 

COPANO FIELD SERVICES GP, L.L.C.

 

 

COPANO FIELD SERVICES/NORTH TEXAS, L.L.C.

 

 

COPANO FIELD SERVICES/SOUTH TEXAS LLC

 

 

COPANO FIELD SERVICES/UPPER GULF COAST LLC

 

 

COPANO LIBERTY, LLC

 

 

COPANO NGL SERVICES (MARKHAM), L.L.C.

 

--------------------------------------------------------------------------------


 

 

 

COPANO NGL SERVICES LLC

 

 

COPANO PIPELINES GROUP, L.L.C.

 

 

COPANO PIPELINES/NORTH TEXAS, L.L.C.

 

 

COPANO PIPELINES/ROCKY MOUNTAINS, LLC

 

 

COPANO PIPELINES/SOUTH TEXAS LLC

 

 

COPANO PIPELINES/UPPER GULF COAST LLC

 

 

COPANO PROCESSING LLC

 

 

COPANO RISK MANAGEMENT LLC

 

 

COPANO/WEBB-DUVAL PIPELINE LLC

 

 

CPNO SERVICES LLC

 

 

DAKOTA BULK TERMINAL, INC.

 

 

DELTA TERMINAL SERVICES LLC

 

 

EAGLE FORD GATHERING LLC

 

 

EL PASO CHEYENNE HOLDINGS, L.L.C.

 

 

EL PASO CITRUS HOLDINGS, INC.

 

 

EL PASO CNG COMPANY, L.L.C.

 

 

EL PASO ENERGY SERVICE COMPANY, L.L.C.

 

 

EL PASO LLC

 

 

EL PASO MIDSTREAM GROUP LLC

 

 

EL PASO NATURAL GAS COMPANY, L.L.C.

 

 

EL PASO NORIC INVESTMENTS III, L.L.C.

 

 

EL PASO PIPELINE CORPORATION

 

 

EL PASO PIPELINE GP COMPANY, L.L.C.

 

 

EL PASO PIPELINE HOLDING COMPANY, L.L.C.

 

 

EL PASO PIPELINE LP HOLDINGS, L.L.C.

 

 

EL PASO PIPELINE PARTNERS, L.P.

 

 

By El Paso Pipeline GP Company, L.L.C., its general partner

 

 

EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.

 

 

EL PASO RUBY HOLDING COMPANY, L.L.C.

 

 

EL PASO TENNESSEE PIPELINE CO., L.L.C.

 

 

ELBA EXPRESS COMPANY, L.L.C.

 

 

ELIZABETH RIVER TERMINALS LLC

 

 

EMORY B CRANE, LLC

 

 

EPBGP CONTRACTING SERVICES LLC

 

 

EP ENERGY HOLDING COMPANY

 

 

EP RUBY LLC

 

 

EPTP ISSUING CORPORATION

 

 

FERNANDINA MARINE CONSTRUCTION MANAGEMENT LLC

 

 

FRANK L. CRANE, LLC

 

 

GENERAL STEVEDORES GP, LLC

 

 

GENERAL STEVEDORES HOLDINGS LLC

 

 

GLOBAL AMERICAN TERMINALS LLC

 

 

HAMPSHIRE LLC

 

 

HARRAH MIDSTREAM LLC

 

 

HBM ENVIRONMENTAL, INC.

 

 

ICPT, L.L.C

 

 

J.R. NICHOLLS LLC

 

 

JAVELINA TUG LLC

 

--------------------------------------------------------------------------------


 

 

 

JEANNIE BREWER LLC

 

 

JV TANKER CHARTERER LLC

 

 

KINDER MORGAN (DELAWARE), INC.

 

 

KINDER MORGAN 2-MILE LLC

 

 

KINDER MORGAN ADMINISTRATIVE SERVICES TAMPA LLC

 

 

KINDER MORGAN ALTAMONT LLC

 

 

KINDER MORGAN AMORY LLC

 

 

KINDER MORGAN ARROW TERMINALS HOLDINGS, INC.

 

 

KINDER MORGAN ARROW TERMINALS, L.P.

 

 

By Kinder Morgan River Terminals, LLC, its general partner

 

 

KINDER MORGAN BALTIMORE TRANSLOAD TERMINAL LLC

 

 

KINDER MORGAN BATTLEGROUND OIL LLC

 

 

KINDER MORGAN BORDER PIPELINE LLC

 

 

KINDER MORGAN BULK TERMINALS, INC.

 

 

KINDER MORGAN CARBON DIOXIDE TRANSPORTATION COMPANY

 

 

KINDER MORGAN CO2 COMPANY, L.P.

 

 

By Kinder Morgan G.P., Inc., its general partner

 

 

KINDER MORGAN COCHIN LLC

 

 

KINDER MORGAN COLUMBUS LLC

 

 

KINDER MORGAN COMMERCIAL SERVICES LLC

 

 

KINDER MORGAN CRUDE & CONDENSATE LLC

 

 

KINDER MORGAN CRUDE OIL PIPELINES LLC

 

 

KINDER MORGAN CRUDE TO RAIL LLC

 

 

KINDER MORGAN CUSHING LLC

 

 

KINDER MORGAN DALLAS FORT WORTH RAIL TERMINAL LLC

 

 

KINDER MORGAN ENDEAVOR LLC

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.

 

 

By Kinder Morgan G.P., Inc., its general partner

 

 

KINDER MORGAN EP MIDSTREAM LLC

 

 

KINDER MORGAN FINANCE COMPANY LLC

 

 

KINDER MORGAN FLEETING LLC

 

 

KINDER MORGAN FREEDOM PIPELINE LLC

 

 

KINDER MORGAN KEYSTONE GAS STORAGE LLC

 

 

KINDER MORGAN KMAP LLC

 

 

KINDER MORGAN LAS VEGAS LLC

 

 

KINDER MORGAN LINDEN TRANSLOAD TERMINAL LLC

 

 

KINDER MORGAN LIQUIDS TERMINALS LLC

 

 

KINDER MORGAN LIQUIDS TERMINALS ST. GABRIEL LLC

 

 

KINDER MORGAN MARINE SERVICES LLC

 

 

KINDER MORGAN MATERIALS SERVICES, LLC

 

 

KINDER MORGAN MID ATLANTIC MARINE SERVICES LLC

 

 

KINDER MORGAN NATGAS O&M LLC

 

--------------------------------------------------------------------------------


 

 

 

KINDER MORGAN NORTH TEXAS PIPELINE LLC

 

 

KINDER MORGAN OPERATING L.P. “A”

 

 

By Kinder Morgan G.P., Inc., its general partner

 

 

KINDER MORGAN OPERATING L.P. “B”

 

 

By Kinder Morgan G.P., Inc., its general partner

 

 

KINDER MORGAN OPERATING L.P. “C”

 

 

By Kinder Morgan G.P., Inc., its general partner

 

 

KINDER MORGAN OPERATING L.P. “D”

 

 

By Kinder Morgan G.P., Inc., its general partner

 

 

KINDER MORGAN PECOS LLC

 

 

KINDER MORGAN PECOS VALLEY LLC

 

 

KINDER MORGAN PETCOKE GP LLC

 

 

KINDER MORGAN PETCOKE, L.P.

 

 

By Kinder Morgan Petcoke GP LLC, its general partner

 

 

KINDER MORGAN PETCOKE LP LLC

 

 

KINDER MORGAN PETROLEUM TANKERS LLC

 

 

KINDER MORGAN PIPELINE LLC

 

 

KINDER MORGAN PIPELINES (USA) INC.

 

 

KINDER MORGAN PORT MANATEE TERMINAL LLC

 

 

KINDER MORGAN PORT SUTTON TERMINAL LLC

 

 

KINDER MORGAN PORT TERMINALS USA LLC

 

 

KINDER MORGAN PRODUCTION COMPANY LLC

 

 

KINDER MORGAN RAIL SERVICES LLC

 

 

KINDER MORGAN RESOURCES II LLC

 

 

KINDER MORGAN RESOURCES III LLC

 

 

KINDER MORGAN RESOURCES LLC

 

 

KINDER MORGAN RIVER TERMINALS LLC

 

 

KINDER MORGAN SERVICES LLC

 

 

KINDER MORGAN SEVEN OAKS LLC

 

 

KINDER MORGAN SOUTHEAST TERMINALS LLC

 

 

KINDER MORGAN TANK STORAGE TERMINALS LLC

 

 

KINDER MORGAN TEJAS PIPELINE LLC

 

 

KINDER MORGAN TERMINALS, INC.

 

 

KINDER MORGAN TEXAS PIPELINE LLC

 

 

KINDER MORGAN TEXAS TERMINALS, L.P.

 

 

By General Stevedores GP, LLC, its general partner

 

 

KINDER MORGAN TRANSMIX COMPANY, LLC

 

 

KINDER MORGAN TREATING LP

 

 

By KM Treating GP LLC, its general partner

 

 

KINDER MORGAN URBAN RENEWAL, L.L.C.

 

 

KINDER MORGAN UTICA LLC

 

 

KINDER MORGAN VIRGINIA LIQUIDS TERMINALS LLC

 

 

KINDER MORGAN WINK PIPELINE LLC

 

 

KINDERHAWK FIELD SERVICES LLC

 

 

KM CRANE LLC

 

 

KM DECATUR, INC.

 

 

KM EAGLE GATHERING LLC

 

 

KM GATHERING LLC

 

 

KM KASKASKIA DOCK LLC

 

 

KM LIQUIDS TERMINALS LLC

 

--------------------------------------------------------------------------------


 

 

 

KM NORTH CAHOKIA LAND LLC

 

 

KM NORTH CAHOKIA SPECIAL PROJECT LLC

 

 

KM NORTH CAHOKIA TERMINAL PROJECT LLC

 

 

KM SHIP CHANNEL SERVICES LLC

 

 

KM TREATING GP LLC

 

 

KM TREATING PRODUCTION LLC

 

 

KMBT LLC

 

 

KMGP CONTRACTING SERVICES LLC

 

 

KMGP SERVICES COMPANY, INC.

 

 

KN TELECOMMUNICATIONS, INC.

 

 

KNIGHT POWER COMPANY LLC

 

 

LOMITA RAIL TERMINAL LLC

 

 

MILWAUKEE BULK TERMINALS LLC

 

 

MJR OPERATING LLC

 

 

MOJAVE PIPELINE COMPANY, L.L.C.

 

 

MOJAVE PIPELINE OPERATING COMPANY, L.L.C.

 

 

MR. BENNETT LLC

 

 

MR. VANCE LLC

 

 

NASSAU TERMINALS LLC

 

 

NGPL HOLDCO INC.

 

 

NS 307 HOLDINGS INC.

 

 

PADDY RYAN CRANE, LLC

 

 

PALMETTO PRODUCTS PIPE LINE LLC

 

 

PI 2 PELICAN STATE LLC

 

 

PINNEY DOCK & TRANSPORT LLC

 

 

QUEEN CITY TERMINALS LLC

 

 

RAHWAY RIVER LAND LLC

 

 

RAZORBACK TUG LLC

 

 

RCI HOLDINGS, INC.

 

 

RIVER TERMINALS PROPERTIES GP LLC

 

 

RIVER TERMINAL PROPERTIES, L.P.

 

 

By River Terminals Properties GP LLC, its general partner

 

 

SCISSORTAIL ENERGY, LLC

 

 

SNG PIPELINE SERVICES COMPANY, L.L.C.

 

 

SOUTHERN GULF LNG COMPANY, L.L.C.

 

 

SOUTHERN LIQUEFACTION COMPANY LLC

 

 

SOUTHERN LNG COMPANY, L.L.C.

 

 

SOUTHERN NATURAL GAS COMPANY, L.L.C.

 

 

SOUTHERN NATURAL ISSUING CORPORATION

 

 

SOUTHTEX TREATERS LLC

 

 

SOUTHWEST FLORIDA PIPELINE LLC

 

 

SRT VESSELS LLC

 

 

STEVEDORE HOLDINGS, L.P.

 

 

By Kinder Morgan Petcoke GP LLC, its general partner

 

 

TAJON HOLDINGS, INC.

 

 

TEJAS GAS, LLC

 

 

TEJAS NATURAL GAS, LLC

 

 

TENNESSEE GAS PIPELINE COMPANY, L.L.C.

 

 

TENNESSEE GAS PIPELINE ISSUING CORPORATION

 

 

TEXAN TUG LLC

 

--------------------------------------------------------------------------------


 

 

 

TGP PIPELINE SERVICES COMPANY, L.L.C.

 

 

TRANS MOUNTAIN PIPELINE (PUGET SOUND) LLC

 

 

TRANSCOLORADO GAS TRANSMISSION COMPANY LLC

 

 

TRANSLOAD SERVICES, LLC

 

 

UTICA MARCELLUS TEXAS PIPELINE LLC

 

 

WESTERN PLANT SERVICES, INC.

 

 

WYOMING INTERSTATE COMPANY, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Anthony B. Ashley

 

 

 

Anthony Ashley

 

 

 

Vice President

 

--------------------------------------------------------------------------------


 

ANNEX A TO
THE CROSS GUARANTEE AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [                    ] to the CROSS GUARANTEE
AGREEMENT dated as of [                  ] (the “Agreement”), among each of the
Guarantors listed on the signature pages thereto and each of the other entities
that becomes a party thereto pursuant to Section 19 of the Agreement (each such
entity individually, a “Guarantor” and, collectively, the “Guarantors”). Unless
otherwise defined herein, terms defined in the Agreement and used herein shall
have the meanings given to them in the Agreement.

 

A.            The Guarantors consist of Kinder Morgan, Inc., a Delaware
corporation (“KMI”), and certain of its direct and indirect Subsidiaries, and
the Guarantors have entered into the Agreement in order to provide guarantees of
certain of the Guarantors’ senior, unsecured Indebtedness outstanding from time
to time.

 

B.            Section 19 of the Agreement provides that additional Subsidiaries
may become Guarantors under the Agreement by execution and delivery of an
instrument in the form of this Supplement.  Each undersigned Subsidiary (each a
“New Guarantor”) is executing this Supplement at the request of KMI or in
accordance with the requirements of the Agreement to become a Guarantor under
the Agreement.

 

Accordingly, each New Guarantor agrees as follows:

 

SECTION 1.         In accordance with Section 19 of the Agreement, each New
Guarantor by its signature below becomes a Guarantor under the Agreement with
the same force and effect as if originally named therein as a Guarantor and each
New Guarantor hereby (a) agrees to all the terms and provisions of the Agreement
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof.  Each reference to a Guarantor in the
Agreement shall be deemed to include each New Guarantor.  The Agreement is
hereby incorporated herein by reference.

 

SECTION 2.         Each New Guarantor represents and warrants to the Guaranteed
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.

 

SECTION 3.         This Supplement may be executed by one or more of the parties
to this Supplement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Supplement signed by all the parties shall be lodged with
KMI.  This Supplement shall become effective as to each New Guarantor when KMI
shall have received a counterpart of this Supplement that bears the signature of
such New Guarantor.

 

SECTION 4.         Except as expressly supplemented hereby, the Agreement shall
remain in full force and effect.

 

SECTION 5.        THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.         Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or

 

--------------------------------------------------------------------------------


 

unenforceability without invalidating the remaining provisions hereof and in the
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.         All notices, requests and demands pursuant hereto shall be
made in accordance with Section 12 of the Agreement.  All communications and
notices hereunder to each New Guarantor shall be given to it in care of KMI at
the address set forth in Section 12 of the Agreement.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Guarantor has duly executed this Supplement to the
Agreement as of the day and year first above written.

 

 

 

 

 

as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX B TO
THE CROSS GUARANTEE AGREEMENT

 

FORM OF NOTATION OF GUARANTEE

 

Subject to the limitations set forth in the Cross Guarantee Agreement, dated as
of [·] (the “Guarantee Agreement”), the undersigned Guarantors hereby certify
that this [Indebtedness] constitutes a Guaranteed Obligation, entitled to all
the rights as such set forth in the Guarantee Agreement. The Guarantors may be
released from their guarantees upon the terms and subject to the conditions
provided in the Guarantee Agreement. Capitalized terms used but not defined in
this notation of guarantee have the meanings assigned such terms in the
Guarantee Agreement, a copy of which will be provided to [a holder of this
instrument] upon request to [Issuer].

 

Schedule I of the Guarantee Agreement is hereby deemed to be automatically
updated to include this [Indebtedness] thereon as a Guaranteed Obligation.

 

 

 

[GUARANTORS],

 

as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Guaranteed Obligations

November 26, 2014

 

Issuer

 

Indebtedness

 

Maturity

Kinder Morgan, Inc.

 

5.15% notes

 

March 1, 2015

Kinder Morgan, Inc.

 

5.70% notes

 

January 5, 2016

Kinder Morgan, Inc.

 

8.25% bonds

 

February 15, 2016

Kinder Morgan, Inc.

 

$100 million Letter of Credit Facility

 

June 20, 2016

Kinder Morgan, Inc.

 

7.00% bonds

 

June 15, 2017

Kinder Morgan, Inc.

 

2.00% notes

 

December 1, 2017

Kinder Morgan, Inc.

 

6.00% notes

 

January 15, 2018

Kinder Morgan, Inc.

 

7.00% bonds (Sonat)

 

February 1, 2018

Kinder Morgan, Inc.

 

7.25% bonds

 

June 1, 2018

Kinder Morgan, Inc.

 

3.05% notes

 

December 1, 2019

Kinder Morgan, Inc.

 

6.50% bonds

 

September 15, 2020

Kinder Morgan, Inc.

 

5.00% notes

 

February 15, 2021

Kinder Morgan, Inc.

 

5.625% notes

 

November 15, 2023

Kinder Morgan, Inc.

 

4.30% notes

 

June 1, 2025

Kinder Morgan, Inc.

 

6.70% bonds (Coastal)

 

February 15, 2027

Kinder Morgan, Inc.

 

6.67% debentures

 

November 1, 2027

Kinder Morgan, Inc.

 

7.25% debentures

 

March 1, 2028

Kinder Morgan, Inc.

 

6.95% bonds (Coastal)

 

June 1, 2028

Kinder Morgan, Inc.

 

8.05% bonds

 

October 15, 2030

Kinder Morgan, Inc.

 

7.80% bonds

 

August 1, 2031

Kinder Morgan, Inc.

 

7.75% bonds

 

January 15, 2032

Kinder Morgan, Inc.

 

5.30% notes

 

December 1, 2034

Kinder Morgan, Inc.

 

7.75% bonds (Coastal)

 

October 15, 2035

Kinder Morgan, Inc.

 

6.40% notes

 

January 5, 2036

Kinder Morgan, Inc.

 

7.42% bonds (Coastal)

 

February 15, 2037

Kinder Morgan, Inc.

 

5.55% notes

 

June 1, 2045

Kinder Morgan, Inc.

 

7.45% debentures

 

March 1, 2098

Kinder Morgan Energy Partners, L.P.

 

5.625% bonds

 

February 15, 2015

Kinder Morgan Energy Partners, L.P.

 

3.50% bonds

 

March 1, 2016

Kinder Morgan Energy Partners, L.P.

 

6.00% bonds

 

February 1, 2017

Kinder Morgan Energy Partners, L.P.

 

5.95% bonds

 

February 15, 2018

Kinder Morgan Energy Partners, L.P.

 

9.00% bonds

 

February 1, 2019

Kinder Morgan Energy Partners, L.P.

 

2.65% bonds

 

February 1, 2019

Kinder Morgan Energy Partners, L.P.

 

6.85% bonds

 

February 15, 2020

Kinder Morgan Energy Partners, L.P.

 

5.30% bonds

 

September 15, 2020

Kinder Morgan Energy Partners, L.P.

 

5.80% bonds

 

March 1, 2021

Kinder Morgan Energy Partners, L.P.

 

3.50% bonds

 

March 1, 2021

Kinder Morgan Energy Partners, L.P.

 

4.15% bonds

 

March 1, 2022

Kinder Morgan Energy Partners, L.P.

 

3.95% bonds

 

September 1, 2022

Kinder Morgan Energy Partners, L.P.

 

3.45% bonds

 

February 15, 2023

Kinder Morgan Energy Partners, L.P.

 

3.50% bonds

 

September 1, 2023

Kinder Morgan Energy Partners, L.P.

 

4.15% bonds

 

February 1, 2024

 

--------------------------------------------------------------------------------


 

Schedule I

(Guaranteed Obligations)

November 26, 2014

 

Issuer

 

Indebtedness

 

Maturity

Kinder Morgan Energy Partners, L.P.

 

4.25% bonds

 

September 1, 2024

Kinder Morgan Energy Partners, L.P.

 

7.40% bonds

 

March 15, 2031

Kinder Morgan Energy Partners, L.P.

 

7.75% bonds

 

March 15, 2032

Kinder Morgan Energy Partners, L.P.

 

7.30% bonds

 

August 15, 2033

Kinder Morgan Energy Partners, L.P.

 

5.80% bonds

 

March 15, 2035

Kinder Morgan Energy Partners, L.P.

 

6.50% bonds

 

February 1, 2037

Kinder Morgan Energy Partners, L.P.

 

6.95% bonds

 

January 15, 2038

Kinder Morgan Energy Partners, L.P.

 

6.50% bonds

 

September 1, 2039

Kinder Morgan Energy Partners, L.P.

 

6.55% bonds

 

September 15, 2040

Kinder Morgan Energy Partners, L.P.

 

6.375% bonds

 

March 1, 2041

Kinder Morgan Energy Partners, L.P.

 

5.625% bonds

 

September 1, 2041

Kinder Morgan Energy Partners, L.P.

 

5.00% bonds

 

August 15, 2042

Kinder Morgan Energy Partners, L.P.

 

5.00% bonds

 

March 1, 2043

Kinder Morgan Energy Partners, L.P.

 

5.50% bonds

 

March 1, 2044

Kinder Morgan Energy Partners, L.P.

 

5.40% bonds

 

September 1, 2044

El Paso Pipeline Partners, L.P.

 

4.10% bonds

 

November 15, 2015

El Paso Pipeline Partners, L.P.

 

6.50% bonds

 

April 1, 2020

El Paso Pipeline Partners, L.P.

 

5.00% bonds

 

October 1, 2021

El Paso Pipeline Partners, L.P.

 

4.30% bonds

 

May 1, 2024

El Paso Pipeline Partners, L.P.

 

7.50% bonds

 

November 15, 2040

El Paso Pipeline Partners, L.P.

 

4.70% bonds

 

November 1, 2042

Tennessee Gas Pipeline Co.

 

8.00% bonds

 

February 1, 2016

Tennessee Gas Pipeline Co.

 

7.50% bonds

 

April 1, 2017

Tennessee Gas Pipeline Co.

 

7.00% bonds

 

March 15, 2027

Tennessee Gas Pipeline Co.

 

7.00% bonds

 

October 15, 2028

Tennessee Gas Pipeline Co.

 

8.375% bonds

 

June 15, 2032

Tennessee Gas Pipeline Co.

 

7.625% bonds

 

April 1, 2037

El Paso Natural Gas Co.

 

5.95% bonds

 

April 15, 2017

El Paso Natural Gas Co.

 

8.625% bonds

 

January 15, 2022

El Paso Natural Gas Co.

 

7.50% bonds

 

November 15, 2026

El Paso Natural Gas Co.

 

8.375% bonds

 

June 15, 2032

Colorado Interstate Gas Co.

 

5.95% bonds

 

March 15, 2015

Colorado Interstate Gas Co.

 

6.8% bonds

 

November 15, 2015

Colorado Interstate Gas Co.

 

6.85% bonds

 

June 15, 2037

Southern Natural Gas Co.

 

5.90% bonds

 

April 1, 2017

Southern Natural Gas Co.

 

4.40% bonds

 

June 15, 2021

Southern Natural Gas Co.

 

7.35% bonds

 

February 15, 2031

Southern Natural Gas Co.

 

8.00% bonds

 

March 1, 2032

Copano Energy LLC

 

7.125% bonds

 

April 1, 2021

El Paso Tennessee Pipeline Co.

 

7.25% bonds

 

December 15, 2025

Other

 

6.00% Hamilton notes

 

April 21, 2015

Other

 

KM LQT IRBs-Stolt floating rate bonds

 

January 15, 2018

Other

 

KM LQT IRBs-Stolt floating rate bonds $25,000,000 (plus accrued and unpaid
interest) letter of credit

 

March 11, 2015

Other

 

5.50% KM Columbus MBFC notes

 

September 1, 2022

Other

 

Cora industrial revenue bonds

 

April 1, 2024

 

2

--------------------------------------------------------------------------------


 

Hedging Agreements(1)

 

Issuer

 

Guaranteed Party

 

Date

Kinder Morgan, Inc.

 

Bank of America, N.A.

 

August 29, 2001

Kinder Morgan, Inc.

 

Citibank, N.A.

 

March 14, 2002

Kinder Morgan, Inc.

 

J. Aron & Company

 

December 23, 2011

Kinder Morgan, Inc.

 

SunTrust Bank

 

August 29, 2001

Kinder Morgan, Inc.

 

Barclays Bank PLC

 

November 26, 2014

Kinder Morgan, Inc.

 

Bank of Tokyo-Mitsubishi, Ltd., New York Branch

 

November 26, 2014

Kinder Morgan, Inc.

 

Canadian Imperial Bank of Commerce

 

November 26, 2014

Kinder Morgan, Inc.

 

Credit Agricole Corporate and Investment Bank

 

November 26, 2014

Kinder Morgan, Inc.

 

Credit Suisse International

 

November 26, 2014

Kinder Morgan, Inc.

 

Deutsche Bank AG

 

November 26, 2014

Kinder Morgan, Inc.

 

ING Capital Markets LLC

 

November 26, 2014

Kinder Morgan, Inc.

 

Mizuho Capital Markets Corporation

 

November 26, 2014

Kinder Morgan, Inc.

 

Royal Bank of Canada

 

November 26, 2014

Kinder Morgan, Inc.

 

The Bank of Nova Scotia

 

November 26, 2014

Kinder Morgan, Inc.

 

The Royal Bank of Scotland PLC

 

November 26, 2014

Kinder Morgan, Inc.

 

Societe Generale

 

November 26, 2014

Kinder Morgan, Inc.

 

UBS AG

 

November 26, 2014

Kinder Morgan, Inc.

 

Wells Fargo Bank, N.A.

 

November 26, 2014

Kinder Morgan Energy Partners, L.P.

 

Bank of America, N.A.

 

April 14, 1999

Kinder Morgan Energy Partners, L.P.

 

Bank of Tokyo-Mitsubishi, Ltd., New York Branch

 

November 23, 2004

Kinder Morgan Energy Partners, L.P.

 

Barclays Bank PLC

 

November 18, 2003

Kinder Morgan Energy Partners, L.P.

 

Canadian Imperial Bank of Commerce

 

August 4, 2011

Kinder Morgan Energy Partners, L.P.

 

Citibank, N.A.

 

March 14, 2002

Kinder Morgan Energy Partners, L.P.

 

Credit Agricole Corporate and Investment Bank

 

June 20, 2014

Kinder Morgan Energy Partners, L.P.

 

Credit Suisse International

 

May 14, 2010

Kinder Morgan Energy Partners, L.P.

 

Deutsche Bank AG

 

April 2, 2009

Kinder Morgan Energy Partners, L.P.

 

ING Capital Markets LLC

 

September 21, 2011

Kinder Morgan Energy Partners, L.P.

 

J. Aron & Company

 

November 11, 2004

Kinder Morgan Energy Partners, L.P.

 

JPMorgan Chase Bank

 

August 29, 2001

Kinder Morgan Energy Partners, L.P.

 

Mizuho Capital Markets Corporation

 

July 11, 2014

Kinder Morgan Energy Partners, L.P.

 

Morgan Stanley Capital Services Inc.

 

March 10, 2010

Kinder Morgan Energy Partners, L.P.

 

Royal Bank of Canada

 

March 12, 2009

Kinder Morgan Energy Partners, L.P.

 

The Royal Bank of Scotland PLC

 

March 20, 2009

 

--------------------------------------------------------------------------------

(1)         Guaranteed Obligations with respect to Hedging Agreements include
International Swaps and Derivatives Association Master Agreements (“ISDAs”) and
all transactions entered into pursuant to any ISDA listed on this Schedule I.

 

3

--------------------------------------------------------------------------------


 

Issuer

 

Guaranteed Party

 

Date

Kinder Morgan Energy Partners, L.P.

 

The Bank of Nova Scotia

 

August 14, 2003

Kinder Morgan Energy Partners, L.P.

 

Societe Generale

 

July 18, 2014

Kinder Morgan Energy Partners, L.P.

 

SunTrust Bank

 

March 14, 2002

Kinder Morgan Energy Partners, L.P.

 

UBS AG

 

February 23, 2011

Kinder Morgan Energy Partners, L.P.

 

Wells Fargo Bank, N.A.

 

July 31, 2007

Kinder Morgan Texas Pipeline LLC

 

Barclays Bank PLC

 

January 10, 2003

Kinder Morgan Texas Pipeline LLC

 

Canadian Imperial Bank of Commerce

 

December 18, 2006

Kinder Morgan Texas Pipeline LLC

 

Citibank, N.A.

 

February 22, 2005

Kinder Morgan Texas Pipeline LLC

 

Credit Suisse International

 

August 31, 2012

Kinder Morgan Texas Pipeline LLC

 

Deutsche Bank AG

 

June 13, 2007

Kinder Morgan Texas Pipeline LLC

 

ING Capital Markets LLC

 

April 17, 2014

Kinder Morgan Production Company LP

 

J. Aron & Company

 

June 12, 2006

Kinder Morgan Texas Pipeline LLC

 

J. Aron & Company

 

June 8, 2000

Kinder Morgan Texas Pipeline LLC

 

JPMorgan Chase Bank, N.A.

 

September 7, 2006

Kinder Morgan Texas Pipeline LLC

 

Macquarie Bank Limited

 

September 20, 2010

Kinder Morgan Texas Pipeline LLC

 

Merrill Lynch Commodities, Inc.

 

October 24, 2001

Kinder Morgan Texas Pipeline LLC

 

Morgan Stanley Capital Group Inc.

 

January 15, 2004

Kinder Morgan Texas Pipeline LLC

 

Natixis

 

June 13, 2011

Kinder Morgan Texas Pipeline LLC

 

Royal Bank of Canada

 

May 6, 2009

Kinder Morgan Texas Pipeline LLC

 

The Bank of Nova Scotia

 

May 8, 2014

Kinder Morgan Texas Pipeline LLC

 

Shell Trading (US) Company

 

November 14, 2011

Kinder Morgan Texas Pipeline LLC

 

Societe Generale

 

January 14, 2003

Kinder Morgan Texas Pipeline LLC

 

Wells Fargo Bank, N.A.

 

June 1, 2013

Copano Risk Management, L.P.

 

Citibank, N.A.

 

July 21, 2008

Copano Risk Management, L.P.

 

J. Aron & Company

 

December 12, 2005

Copano Risk Management, L.P.

 

Morgan Stanley Capital Group Inc.

 

May 4, 2007

Copano Risk Management, L.P.

 

Wells Fargo Bank, N.A.

 

October 19, 2007

 

4

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Guarantors

November 26, 2014

 

Agnes B Crane, LLC

American Petroleum Tankers II LLC

American Petroleum Tankers III LLC

American Petroleum Tankers IV LLC

American Petroleum Tankers LLC

American Petroleum Tankers Parent LLC

American Petroleum Tankers V LLC

American Petroleum Tankers VI LLC

American Petroleum Tankers VII LLC

APT Florida LLC

APT Intermediate Holdco LLC

APT New Intermediate Holdco LLC

APT Pennsylvania LLC

APT Sunshine State LLC

Audrey Tug LLC

Bear Creek Storage Company, L.L.C.

Betty Lou LLC

Camino Real Gathering Company, L.L.C.

Cantera Gas Company LLC

CDE Pipeline LLC

Central Florida Pipeline LLC

Cheyenne Plains Gas Pipeline Company, L.L.C.

CIG Gas Storage Company LLC

CIG Pipeline Services Company, L.L.C.

Cimmarron Gathering LLC

Colorado Interstate Gas Company, L.L.C.

Colorado Interstate Issuing Corporation

Copano Double Eagle LLC

Copano Energy Finance Corporation

Copano Energy Services/Upper Gulf Coast LLC

Copano Energy, L.L.C.

Copano Field Services GP, L.L.C.

Copano Field Services/North Texas, L.L.C.

Copano Field Services/South Texas LLC

Copano Field Services/Upper Gulf Coast LLC

Copano Liberty, LLC

Copano NGL Services (Markham), L.L.C.

Copano NGL Services LLC

Copano Pipelines Group, L.L.C.

Copano Pipelines/North Texas, L.L.C.

Copano Pipelines/Rocky Mountains, LLC

 

Copano Pipelines/South Texas LLC

Copano Pipelines/Upper Gulf Coast LLC

Copano Processing LLC

Copano Risk Management LLC

Copano/Webb-Duval Pipeline LLC

CPNO Services LLC

Dakota Bulk Terminal, Inc.

Delta Terminal Services LLC

Eagle Ford Gathering LLC

El Paso Cheyenne Holdings, L.L.C.

El Paso Citrus Holdings, Inc.

El Paso CNG Company, L.L.C.

El Paso Energy Service Company, L.L.C.

El Paso LLC

El Paso Midstream Group LLC

El Paso Natural Gas Company, L.L.C.

El Paso Noric Investments III, L.L.C.

El Paso Pipeline Corporation

El Paso Pipeline GP Company, L.L.C.

El Paso Pipeline Holding Company, L.L.C.

El Paso Pipeline LP Holdings, L.L.C.

El Paso Pipeline Partners Operating Company, L.L.C.

El Paso Pipeline Partners, L.P.

El Paso Ruby Holding Company, L.L.C.

El Paso Tennessee Pipeline Co., L.L.C.

Elba Express Company, L.L.C.

Elizabeth River Terminals LLC

Emory B Crane, LLC

EP Energy Holding Company

EP Ruby LLC

EPBGP Contracting Services LLC

EPTP Issuing Corporation

Fernandina Marine Construction Management LLC

Frank L. Crane, LLC

General Stevedores GP, LLC

General Stevedores Holdings LLC

Global American Terminals LLC

Hampshire LLC

Harrah Midstream LLC

HBM Environmental, Inc.

ICPT, L.L.C

J.R. Nicholls LLC

Javelina Tug LLC

Jeannie Brewer LLC

 

--------------------------------------------------------------------------------


 

JV Tanker Charterer LLC

Kinder Morgan (Delaware), Inc.

Kinder Morgan 2-Mile LLC

Kinder Morgan Administrative Services Tampa LLC

Kinder Morgan Altamont LLC

Kinder Morgan Amory LLC

Kinder Morgan Arrow Terminals Holdings, Inc.

Kinder Morgan Arrow Terminals, L.P.

Kinder Morgan Baltimore Transload Terminal LLC

Kinder Morgan Battleground Oil LLC

Kinder Morgan Border Pipeline LLC

Kinder Morgan Bulk Terminals, Inc.

Kinder Morgan Carbon Dioxide Transportation Company

Kinder Morgan CO2 Company, L.P.

Kinder Morgan Cochin LLC

Kinder Morgan Columbus LLC

Kinder Morgan Commercial Services LLC

Kinder Morgan Crude & Condensate LLC

Kinder Morgan Crude Oil Pipelines LLC

Kinder Morgan Crude to Rail LLC

Kinder Morgan Cushing LLC

Kinder Morgan Dallas Fort Worth Rail Terminal LLC

Kinder Morgan Endeavor LLC

Kinder Morgan Energy Partners, L.P.

Kinder Morgan EP Midstream LLC

Kinder Morgan Finance Company LLC

Kinder Morgan Fleeting LLC

Kinder Morgan Freedom Pipeline LLC

Kinder Morgan, Inc.

Kinder Morgan Keystone Gas Storage LLC

Kinder Morgan KMAP LLC

Kinder Morgan Las Vegas LLC

Kinder Morgan Linden Transload Terminal LLC

Kinder Morgan Liquids Terminals LLC

Kinder Morgan Liquids Terminals St. Gabriel LLC

Kinder Morgan Marine Services LLC

Kinder Morgan Materials Services, LLC

Kinder Morgan Mid Atlantic Marine Services LLC

Kinder Morgan NatGas O&M LLC

 

Kinder Morgan Operating L.P. “  A”

Kinder Morgan Operating L.P. “  B”

Kinder Morgan Operating L.P. “  C”

Kinder Morgan Operating L.P. “  D”

Kinder Morgan Pecos LLC

Kinder Morgan Pecos Valley LLC

Kinder Morgan Petcoke GP LLC

Kinder Morgan Petcoke LP LLC

Kinder Morgan Petcoke, L.P.

Kinder Morgan Petroleum Tankers LLC

Kinder Morgan Pipeline LLC

Kinder Morgan Pipelines (USA) Inc. formerly Operator of Express US Pipeline

Kinder Morgan Port Manatee Terminal LLC

Kinder Morgan Port Sutton Terminal LLC

Kinder Morgan Port Terminals USA LLC

Kinder Morgan Production Company LLC

Kinder Morgan Rail Services LLC

Kinder Morgan Resources II LLC

Kinder Morgan Resources III LLC

Kinder Morgan Resources LLC

Kinder Morgan River Terminals LLC

Kinder Morgan Services LLC

Kinder Morgan Seven Oaks LLC

Kinder Morgan Southeast Terminals LLC

Kinder Morgan Tank Storage Terminals LLC

Kinder Morgan Tejas Pipeline LLC

Kinder Morgan Terminals, Inc.

Kinder Morgan Texas Pipeline LLC

Kinder Morgan Texas Terminals, L.P.

Kinder Morgan Transmix Company, LLC

Kinder Morgan Treating LP

Kinder Morgan Urban Renewal, L.L.C.

Kinder Morgan Utica LLC

Kinder Morgan Virginia Liquids Terminals LLC

Kinder Morgan Wink Pipeline LLC

KinderHawk Field Services LLC

KM Crane LLC

KM Decatur, Inc.

KM Eagle Gathering LLC

KM Gathering LLC

KM Kaskaskia Dock LLC

KM Liquids Terminals LLC

KM North Cahokia Land LLC

KM North Cahokia Special Project LLC

KM North Cahokia Terminal Project LLC

KM Ship Channel Services LLC

 

2

--------------------------------------------------------------------------------


 

Kinder Morgan North Texas Pipeline LLC

 

KM Treating GP LLC

KM Treating Production LLC

 

 

 

KMBT LLC

KMGP Contracting Services LLC

KMGP Services Company, Inc.

KN Telecommunications, Inc.

Knight Power Company LLC

Lomita Rail Terminal LLC

Milwaukee Bulk Terminals LLC

MJR Operating LLC

Mojave Pipeline Company, L.L.C.

Mojave Pipeline Operating Company, L.L.C.

Mr. Bennett LLC

Mr. Vance LLC

Nassau Terminals LLC

NGPL Holdco Inc.

NS 307 Holdings Inc. formerly beneficiary of Express US Grantor Trust

Paddy Ryan Crane, LLC

Palmetto Products Pipe Line LLC

PI 2 Pelican State LLC

Pinney Dock & Transport LLC

Queen City Terminals LLC

Rahway River Land LLC

Razorback Tug LLC

RCI Holdings, Inc.

River Terminals Properties GP LLC

River Terminal Properties, L.P.

ScissorTail Energy, LLC

SNG Pipeline Services Company, L.L.C.

Southern Gulf LNG Company, L.L.C.

Southern Liquefaction Company LLC

Southern LNG Company, L.L.C.

Southern Natural Gas Company, L.L.C.

Southern Natural Issuing Corporation

SouthTex Treaters LLC

Southwest Florida Pipeline LLC

SRT Vessels LLC

Stevedore Holdings, L.P.

Tajon Holdings, Inc.

Tejas Gas, LLC

Tejas Natural Gas, LLC

Tennessee Gas Pipeline Company, L.L.C.

Tennessee Gas Pipeline Issuing Corporation

Texan Tug LLC

TGP Pipeline Services Company, L.L.C.

 

Trans Mountain Pipeline (Puget Sound) LLC

TransColorado Gas Transmission Company LLC

Transload Services, LLC

Utica Marcellus Texas Pipeline LLC

Western Plant Services, Inc.

Wyoming Interstate Company, L.L.C.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Excluded Subsidiaries

 

ANR Real Estate Corporation

Coastal Eagle Point Oil Company

Coastal Oil New England, Inc.

Colton Processing Facility

Coscol Petroleum Corporation

El Paso CGP Company, L.L.C.

El Paso Energy Capital Trust I

El Paso Energy E.S.T. Company

El Paso Energy International Company

El Paso Marketing Company, L.L.C.

El Paso Merchant Energy North America Company, L.L.C.

El Paso Merchant Energy-Petroleum Company

El Paso Reata Energy Company, L.L.C.

El Paso Remediation Company

El Paso Services Holding Company

EPEC Corporation

EPEC Oil Company Liquidating Trust

EPEC Polymers, Inc.

EPED Holding Company

Kinder Morgan Louisiana Pipeline Holding LLC

Kinder Morgan Louisiana Pipeline LLC

KN Capital Trust I

KN Capital Trust III

Mesquite Investors, L.L.C.

 

Note: The Excluded Subsidiaries listed on this Schedule III may also be Excluded
Subsidiaries pursuant to other exceptions set forth in the definition of
“Excluded Subsidiary”.

 

--------------------------------------------------------------------------------